Citation Nr: 0904140	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-19 247	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1949 to October 
1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June and October 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied the benefits 
sought on appeal.  

Following certification of the appeal to the Board in August 
2008, the veteran requested a hearing at a local VA office 
before a member of the BVA.  Consequently, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC to afford the veteran a hearing.  VA will 
notify the veteran if further action is required.


REMAND

As such, this case needs to be returned to the RO so that a 
Board hearing may be scheduled.

To ensure full compliance with due process requirements, the 
appeal is remanded to the RO for the following development:

The RO should schedule the veteran for a 
hearing in accordance with applicable 
procedures.  The veteran should be 
provided with notice as to the time and 
place to report for said hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




